Citation Nr: 1436760	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  10-19 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremity.  

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremity.  

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a stomach disorder.  

7.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to June 10, 2013, and as 70 percent disabling as of that date.
8.  Entitlement to an initial rating in excess of 10 percent for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, in October 2009, October 2010, March 2013, and May 2013.  

The October 2009 rating decision granted service connection for PTSD and assigned a 50 percent rating effective December 30, 2005.  The Board remanded this claim in November 2013 for additional development.  While the claim was in remand status, an April 2014 rating decision issued by the Appeals Management Center (AMC) increased the rating assigned for PTSD to 70 percent, effective June 10, 2013.  Despite the increased rating granted, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement (NOD) as to an RO decision assigning a particular rating, a subsequent decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

In the introduction of its November 2013 remand, the Board noted that an October 2010 rating decision denied service connection for bilateral hearing loss and tinnitus and that although the Veteran had perfected an appeal of the denial of these claims, they had not been certified to the Board and were, therefore, not before the Board for appellate consideration.  The Board is now taking jurisdiction of these claims and will address them in this decision.  

The March 2013 rating decision granted service connection for diabetes mellitus and assigned a 10 percent rating effective January 17, 2013.  The May 2013 rating decision denied service connection for a stomach disorder, headaches, and peripheral neuropathy of the bilateral lower extremity and bilateral upper extremity.  

The Board notes that the May 2013 rating decision also denied entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  The Veteran was notified on May 30, 2013, and the time limit for filing a NOD has passed.  While the Board acknowledges that entitlement to a TDIU is an element of a claim for increased rating, see Rice v. Shinseki, 22 Vet. App. 447 (2009), as the issue of entitlement to a TDIU has already been adjudicated by the Agency of Original Jurisdiction (AOJ), that issue is not currently before the Board for appellate review.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

It appears that the Veteran is attempting to reopen a previously denied claim for entitlement to service connection for a knee disorder and is seeking service connection for schizophrenia and shaking and trembles (although he was denied service connection for Parkinson's disease with trembles).  See June 2013 statement in support of claim.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for headaches, a stomach disorder, and peripheral neuropathy of the bilateral upper extremity and bilateral lower extremity, as well as the claim for an initial rating in excess of 10 percent for type II diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has not reported continuous symptoms of tinnitus since service or since his discharge from service, and his bilateral tinnitus has not been attributed to the alleged in-service noise exposure.  

2.  A current diagnosis of bilateral hearing loss disability for VA purposes is not of record.

3.  Prior to June 10, 2013, the Veteran's PTSD was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

4.  The Veteran's PTSD has not been manifested by total social impairment at any time during the appellate period.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for an initial rating of 70 percent, and not higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in May 2010 with regard to the claims for service connection for tinnitus and bilateral hearing loss.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in October 2010.  In regards to the claim for increased initial ratings for PTSD, the Veteran is disagreeing with the rating assigned after service connection has been granted and an initial disability rating and effective date have been assigned.  Thus the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The duty to assist was also met in this case.  The service treatment records are of record and all pertinent VA and identified private treatment records have been obtained and associated with the record, to include records from the Social Security Administration (SSA).  The Veteran was also afforded several appropriate examinations to determine the severity of his PTSD and a VA audio examination was obtained in conjunction with the claims for service connection for tinnitus and bilateral hearing loss in August 2010.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case as it pertains to the claims for service connection for tinnitus and bilateral hearing loss is adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file; it considers all of the pertinent evidence of record and the statements of the appellant; and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

There was also substantial compliance with the Board's November 2013 remand is it pertains to the claim for increased initial ratings for PTSD.  In this regard, any documents that would have been located in a temporary claims file have been uploaded to Virtual VA and/or VBMS; the Veteran was asked whether he had resumed his treatment through the Vet Center since May 2004; the Veteran's treatment records from the VA Texas Valley Coastal Bend and the South Texas Veterans Health Care Systems, dated since May 2013, were obtained; and a VA examination to ascertain the current severity of his PTSD was conducted in January 2014.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also February 2014 letter.  The Board notes that the Veteran did not respond to the February 2014 letter asking whether he had resumed treatment at the Vet Center since May 2004.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims being adjudicated at this time.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Organic diseases of the nervous system are included among the diseases listed as chronic diseases under the law.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  VA considers high frequency sensorineural hearing loss to be an organic disease of the nervous system.  See Memorandum from Under Secretary of Health to Under Secretary for Benefits, Characterization of High Frequency Sensorineural Hearing Loss, October 4, 1995; but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting in a claim for service connection for bilateral hearing loss that the Veteran seeks compensation for a condition that is not listed as a chronic disease in [section] 3.309(a)).  

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question") Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service," the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Id.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Section 3.385 does not preclude service connection for a current hearing loss "disability" where hearing was within normal audiometric testing limits at separation from service.  See Hensley, 5 Vet. App. at 159.  When audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is the result of disease or injury in service.  Id. at 160.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to service connection for tinnitus and bilateral hearing loss, which he contends is the result of in-service exposure to acoustic trauma.  He asserts that he was exposed to noise while assigned to the U.S.S. Juneau as he was required to load and secure heavy Amtracs and other heavy equipment.  The Veteran contends that all the roaring noise more than doubled in the secured confines of the lower decks; that the noise at times was unbearable; that he was exposed to noise from enemy explosions when he went onshore (he reports the mortars and artillery were deafening, especially when the rounds landed very close); and that he was involved in firefights, during which the sounds of rifles, machine guns, rockets, and tank noise was loud and ever present.  See November 2010 VA Form 21-4138.  

The Veteran reports having constant ringing in his ears and a hard time hearing, especially when talking to someone as he cannot hear them and then he speaks loud to hear himself and they think he is mad at them.  The Veteran also reports having to turn the radio and television up loudly to hear and that his wife complains; that he has a hard time hearing around him while driving; that he has to ask people to repeat themselves; that he does not hear the doorbell when someone is ringing it or the drip in the shower or from a faucet; that he is having more problems when talking on the phone as he has trouble understanding all the words; that he has trouble hearing someone when they are turned away from me; that he has trouble with face-to-face conversations as he has trouble understanding all the words, worsened when in a group of people or a small crowd; and that he sometimes does not hear the sirens of law enforcement vehicles, or fire engines or honking from vehicles.  See id.; see also VA Forms 21-4138 dated April 2010 and May 2010.  

The Veteran's service treatment records are devoid of reference to complaint of, or treatment for, problems with tinnitus and/or a decrease in hearing acuity.  

The post-service evidence of record in this case is voluminous.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).  

VA treatment records reveal that the Veteran has received treatment for complaints related to tinnitus and to a decrease in hearing acuity, and that he had been diagnosed with tinnitus.  

The Veteran underwent a VA audio examination in August 2010.  He reported military exposures to artillery, gunfire, engine noise and tanks and indicated that he did not have any post-service noise exposure.  The Veteran reported the onset of tinnitus was 10 years prior and that the tinnitus was constant.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
15
15
LEFT
5
5
10
10
15

Speech audiometry revealed speech recognition ability of 98 percent in both ears.  Acoustic immittance indicated normal middle ear function bilaterally.  The Veteran was diagnosed with clinically normal hearing to 4000 Hz with sensorineural hearing loss at 6000 Hz, bilaterally; and bilateral tinnitus.  The examiner noted that the mild sensorineural hearing loss noted at 6000 Hz was consistent with the Veteran's reported tinnitus, and that tinnitus was as likely as not a symptom associated with the hearing loss.  It was the examiner's opinion that the Veteran's hearing loss and tinnitus were less likely as not caused by or a result of the reported in-service noise exposure.  The rationale was based on available audiometric evidence, which indicated the Veteran entered and exited military service with normal hearing bilaterally.  The examiner also noted that there was no evidence of any clinically significant changes in the Veteran's hearing that could be attributed to military noise exposure.  

The Veteran underwent another audiogram through VA in October 2012.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
30
LEFT
10
15
20
20
20

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  

The preponderance of the evidence of record is against the claim for service connection for bilateral hearing loss.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Two post-service audiograms are of record and neither document that the Veteran has hearing loss per VA standards.  See 38 C.F.R. § 3.385.  Nor is there evidence he exhibited hearing loss per VA standards within one year of his June 1973 discharge from service.  For these reasons, service connection for bilateral hearing loss must be denied. 

The preponderance of the evidence of record is also against the claim for service connection for tinnitus.  The Board acknowledges that the Veteran has a current diagnosis of bilateral tinnitus and that he has competently and credibly reported exposure to acoustic trauma while in service.  None of the post-service evidence of record, however, to include the statements submitted by the Veteran in support of his claim, reference that he has had continuous symptoms of tinnitus since service, since his discharge from service, or within one year of his June 1973 discharge from service.  In fact, at the time of his August 2010 VA audio examination, the Veteran reported that tinnitus onset 10 years prior (2010 minus 10 equals 2000), which is approximately 27 years after his discharge from service.  And an October 2011 VA physician note documents the Veteran's report that he has had ringing of his ears for 10 to 15 years (2011 minus 15 equals 1996), which is approximately 23 years after his discharge from service.  In the absence of evidence that the Veteran has had continuous symptoms of tinnitus since service, service connection is not warranted on a direct basis.  In the absence of evidence that the Veteran exhibited tinnitus within one year of his June 1973 discharge from service, service connection is also not warranted on a presumptive basis.  

The Board acknowledges that the August 2010 VA examiner indicated that the Veteran's tinnitus is associated with his hearing loss.  As service connection for bilateral hearing loss has been denied, service connection for tinnitus is also not warranted on a secondary basis.  See 38 C.F.R. § 3.310.  

As the preponderance of the evidence is against the claims of entitlement to service connection for tinnitus and bilateral hearing loss, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.  

Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for PTSD was established in the October 2009 rating decision that is the subject of this appeal.  A 50 percent rating was assigned effective December 30, 2005, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  An April 2014 rating decision increased the rating assigned to 70 percent, effective June 10, 2013.  Given the foregoing, the Board must determine whether the Veteran is entitled to a rating in excess of 50 percent between December 30, 2005, and June 9, 2013, and a rating in excess of 70 percent as of June 10, 2013.  

In seeking to establish service connection for PTSD, the Veteran reported the following symptoms: increased flashbacks; nightmares; cold chills; a hard time sleeping; always being agitated; not trusting anybody; and thoughts of terminating his life in the past.  See February 2009 VA Form 21-4138.  In an April 2009 VA Form 21-4138, the Veteran reported that he still had dreams of the in-service stressor incident and every time that he was reminded of it, he would get cold sweats, felt nervous and anxious, and would have problems sleeping.  The Veteran also reported feeling edgy and getting mad real quick.  He noted being in a depressed mood with daily, intrusive thoughts of the incident.  He also reported having frequent nightmares, vivid flashbacks, and intense anxiety and guilt about the incident.  The Veteran indicated that he did not want to do too much around the house, not even small household chores.  He also noted that he kept to himself most of the time.  

After the 50 percent rating was assigned to PTSD, the Veteran indicated that he was entitled to a 100 percent rating.  He reported a current GAF score of 47; that his condition had worsened and was very severe; that he continued to isolate from his family and avoid his friends; that he is constantly depressed and anxious; that he had continually intense recurrent nightmares and intrusive thoughts; that his moods were dysphoric; and that he was taking prescribed medication for his symptoms without any improvement.  The Veteran also indicated that his PTSD caused gross impairment with occupational and social impairments, persistent delusions and hallucinations, and intermittent inability to perform activities of daily living.  See November 2009 VA Form 21-4138.  

In an undated statement, the Veteran's wife reported that she and the Veteran got married in April 1995 and that since then, she has noticed he could not sleep; would get up at night and report having nightmares; that he would walk around the house like a guard keep vigil; that his being up at night would cause her to be unable to sleep such that she would tell him to go back to sleep, causing the Veteran to become very aggressive; that he became more aggressive as time passed and began verbally abusing her; that she suffered mistreatment in the form of the Veteran hitting her such that she became fearful and called 911, causing the Veteran to be incarcerated; that she filed charges against the Veteran for this incident; that the Veteran mistreated her family and got into an altercation with her brother wherein a knife was pointed; that the Veteran sleeps with his gun under his pillow; that the Veteran continues to have flashbacks and disrupted sleep; and that he has problems when he is around people.  See statement from M.C.  

Pursuant to the General Rating Formula for Mental Disorders, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013). 

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id. 

Lastly, a 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id. 

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV, are to be considered.  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, then the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Federal Circuit has embraced the Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF score generally reflects an examiner's finding as to the Veteran's functioning score on that day and, like an examiner's assessment of the severity of a condition, is not dispositive.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2013).

The mental health records associated with the Veteran's treatment are voluminous.  The Board again notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse, 497 F.3d at 1302.  There are also two VA examinations of record.  Both will be discussed in detail.  

The Veteran underwent a VA initial evaluation for PTSD examination in September 2009, at which time his claims folder and medical records were reviewed.  The examiner noted that there was outpatient treatment for a mental disorder and that the Veteran had been hospitalized for mental reasons at the San Antonio VA many years ago, and at the Houston VA in 1984.  The examiner also noted that discharge summaries showed treatment with antipsychotic medications.  In terms of the Veteran's present medical history, he had had symptoms present during the past year and was currently being treated for a mental disorder with anti-depressant and anti-anxiety medications.  There had been no group therapy but he had been through Vet Centers and counselling before.  The Veteran indicated that the effectiveness of the therapy had been good, but that he still had symptoms.  

At the time of the September 2009 VA examination, the Veteran reported the following symptoms: depression, anger episodes, isolation, poor concentration and interest, and anxiety attacks.  He denied suicidal ideation and auditory hallucinations, though he did have a history of such, and his appetite and energy were described as fair.  It was noted that the Veteran had been arrested for public intoxication a few times and that his wife had called police after he became violent and hit her.  The Veteran had been married three times.  The first marriage lasted four years, the second lasted two years, and he had been married to his third wife for 14 years.  He had one daughter from his first marriage, with whom he did not keep in touch.  The Veteran indicated that his marriage was ok now, but they had a lot of trouble and his wife had to call police for domestic violence.  The Veteran indicated that he isolated and did not relate with people when asked about the degree and quality of social relationships.  Mowing the yard was reported as a leisure pursuit.  It was also reported that the Veteran used to drink alcohol heavily, but had cut down to nine beers a week.  

Mental status examination at the time of the September 2009 examination revealed that the Veteran was clean, neatly groomed, and appropriately and casually dressed.  He looked down at the floor.  Psychomotor activity was unremarkable; speech was spontaneous; and his attitude towards the examiner was cooperative, relaxed, attentive and indifferent, and the examiner noted that the Veteran kept repeating the phrase "with all due respect Doctor."  Affect was constricted and blunted; mood was depressed and dysphoric; attention was intact and he was able to do serial sevens and spell a word forwards and backwards; the Veteran was oriented to person, time and place; thought process was rambling with paucity of ideas, and the examiner noted that the Veteran did not answer the questions and they had to be repeated; and thought content was unremarkable.  There were no delusions; judgment was intact in that the Veteran understood the outcome of behavior; intelligence was average; and insight was described as the Veteran partially understanding that he had a problem.  Sleep impairment was noted in the form of nightmares.  There were no hallucinations and no inappropriate behavior.  The Veteran was unable to interpret proverbs appropriately in that he gave concrete responses.  There was no obsessive/ritualistic behavior, no panic attacks, no homicidal or suicidal thoughts, and impulse control was good without episodes of violence.  The Veteran was able to maintain minimum personal hygiene and there were no problems with activities of daily living.  Remote and recent memory was mildly impaired but immediate memory was normal.  The September 2009 VA examiner noted that the Veteran was not currently employed and that he had retired about 15 years prior and was getting SSA disability, thought it was unclear as to what reason.  An Axis I diagnosis of chronic PTSD was made and a GAF score of 55 was assigned.  The examiner noted that there was not total occupational and social impairment due to PTSD signs and symptoms, but that there was reduced reliability and productivity due to PTSD symptoms.  

The Veteran underwent a review PTSD Disability Benefits Questionnaire (DBQ) in January 2014, at which time his claims file was reviewed through VBMS and VA treatment records were reviewed through the computerized patient record system (CPRS).  The examiner noted that the Veteran had PTSD with occupational and social impairment with reduced reliability and productivity.  There had been no changes to social/marital/family history.  The Veteran continued in his marriage of 18 years but reported that he and his wife had separated for five to six days in December 2013.  He noted that the separation came about because "I just lost it.  Got angry, mad.  I just needed to get away because I might hurt her or do something that I might regret."  There had also been no changes to occupational and educational history since the 2009 examination, as the Veteran had not worked since 1987.  The Veteran continued with individual psychotherapy through the VA healthcare system.  He also continued with psychiatric services for medication management.  Current medications were reported to include Risperidone, Loazepam and Citalopram hydrobromide.  

Current symptoms at the time of the January 2014 VA examination included hypervigilance; problems falling and staying asleep on a nightly basis; nightmares; physiological and emotional reaction in response to triggers; difficulty tolerating loud noises; irritability; low tolerance for frustration; social isolation and withdrawal; depressed mood; and passive thoughts of death.  The Veteran expressly denied any intention of harming himself or anyone else in any manner.  He reported that he had a good working relationship with his providers and that he is able to reach out for assistance if thoughts of suicide arise.  The last time he attempted suicide was reported to have been in 1985.  The Veteran denied any other attempts since that time.  The Veteran reported drinking about three times a week and consuming about six beers on each occasion.  He noted that there have been no blackouts or legal involvement from drinking.  He did report having arguments with his wife and other males while drinking, but none had resulted in physical altercations.  

The examiner reported the following symptoms that applied to the Veteran's diagnosis: depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; difficulty in understanding complex commands; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; spatial disorientation; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner noted that the Veteran was alert and oriented to person, place, time and situation.  He was cooperative with the interview process and speech was spontaneous interacted appropriately with the examiner.  He presented with a depressed affect and his mood was congruent with affect.  There was no evidence of hallucinations or delusional ideation, which was denied.  

The evidence of record supports the assignment of an initial rating of 70 percent prior to June 10, 2013.  As an initial matter, the Board notes that during the relevant time frame, three GAF scores of 45, six GAF scores of 46, five GAF scores of 47, and one GAF score of 55, were assigned.  As noted above, a score of 55 represents moderate symptoms or moderate difficulty in social, occupational, or school functioning; and a score between 41 and 50 represents serious symptoms or any serious impairment in social, occupational, or school functioning.  See DSM-IV.  When the majority of the GAF scores assigned prior to June 10, 2013, are considered in conjunction with the subjective symptoms reported by the Veteran during this time frame, to include complaints of nightmares; flashbacks; isolation; sleep impairment; depressed mood; anxiety; avoidance; forgetfulness; feelings of helplessness and hopelessness; anger; irritability; feeling nervous, restless and stressed; difficulty with concentration; fearfulness; lack of energy; crying spells; paranoia; hypervigilance; decreased motivation; and lack of pleasure in doing things, as well as the lay evidence of record submitted by the Veteran's wife, to include her report that she has been subjected to physical abuse at the hands of the Veteran and that the Veteran got into an altercation with her brother wherein a knife was pointed, the Board finds that the Veteran's disability picture approximates the criteria for the assignment of a 70 percent rating prior to June 10, 2013.  See VA treatment records; September 2009 VA examination report; statement from M.C.  The Board has also considered the Veteran's report in June 2012 that he isolates himself due to his rage and to prevent any physical confrontations.  See suicide risk assessment note.  

The evidence of record does not support the assignment of a rating in excess of 70 percent for PTSD at any time during the appellate period in question (between December 30, 2005, and the present).  As noted in the preceding paragraph, the Veteran's symptoms prior to June 10, 2013, consist primarily of nightmares; flashbacks; isolation; sleep impairment; depressed mood; anxiety; avoidance; forgetfulness; feelings of helplessness and hopelessness; anger; irritability; feeling nervous, restless and stressed; difficulty with concentration; fearfulness; lack of energy; crying spells; paranoia; hypervigilance; decreased motivation; and lack of pleasure in doing things.  There was also objective evidence of impaired mood (described as anxious; depressed; irritable; occasionally paranoid; dysphoric); impaired affect (described as depressed; anxious; constricted; blunted); some impairment in thought process (described as rambling with paucity of ideas); some psychomotor retardation; and mild impairment of remote and recent memory.  See VA treatment records dated prior to June 10, 2013; September 2009 VA examination.  Symptoms as of June 10, 2013, include nightmares, isolation; impaired sleep; depressed and anxious mood; difficulty with anger management; hypervigilance; paranoia; anger; anxiety; stress; decreased energy, motivation, and lack of pleasure and interest in doing things; decreased concentration; depression; easy startle response; variable appetite; physiological and emotional reaction in response to triggers; difficulty tolerating loud noises; irritability; low tolerance for frustration; and passive thoughts of death.  See VA treatment records; January 2014 DBQ.  Since June 10, 2013, there has also been objective evidence of impaired mood (described as anxious; depressed; paranoid); impaired affect (described as blunted; depressed; anxious; constricted); impaired motor activity (described as low; fidgety/restless); short term memory impairment; poor eye contact; impaired speech (described as superfluous); and impaired insight (noted to have minimal/limited insight into his psychological functioning).  See VA treatment records.  

The evidence of record during the entire appellate period under consideration, however, does not reveal that the Veteran had gross impairment in thought processes or communication.  The Board acknowledges that the September 2009 VA examiner reported that the Veteran's thought process was rambling with paucity of ideas, and that he did not answer the questions and they had to be repeated.  While this equates to some impairment in thought process, there is no evidence from this examination report, the VA treatment records that pre- and post-date it, and the January 2014 DBQ, that the Veteran's thought process is grossly impaired.  Rather, other records describe the Veteran's thought process as logical, clear and goal-directed.  In addition, there has never been any impairment in the Veteran's ability to communicate noted in the VA treatment records, as he was able to communicate effectively while seeking treatment and during evaluations.  In addition, his speech was spontaneous at the time of the September 2009 VA examination, and the January 204 VA examiner noted that the Veteran interacted appropriately.  

The evidence of record during the entire appellate period under consideration also does not reveal that the Veteran had persistent delusions or hallucinations.  The Board acknowledges the Veteran's November 2009 assertion that his PTSD causes persistent delusions and hallucinations.  See November 2009 VA Form 21-4138.  This is not corroborated by the VA treatment records, as the Veteran has consistently denied any delusions or hallucinations while seeking VA treatment during the appellate period.  See also January 2014 VA DBQ.  In addition, there was no objective evidence of delusions or hallucinations at the time of the September 2009 and/or January 2014 VA examinations, or in the VA treatment records.  

The evidence of record during the entire appellate period under consideration also does not reveal that the Veteran had grossly inappropriate behavior, was in persistent danger of hurting others, had disorientation to time or place, or had memory loss for names of close relatives, own occupation or name.  Rather, while receiving treatment, the Veteran has consistently been described as cooperative, and alert and oriented times three, see VA treatment records, the September 2009 VA examiner reported that the Veteran's attitude cooperative, relaxed, and attentive and that he was oriented to person, time and place, and the January 2014 VA examiner reported that the Veteran was alert and oriented to person, place, time and situation and that he was cooperative with the interview process and interacted appropriately with the examiner.  In addition, the memory loss reported by the Veteran, to include forgetting things, doctors' appointments, names, directions and recent events, was noted by both VA examiners to be mild.  

The Board acknowledges that the Veteran reported in June 2012 that he had increased rage and thoughts of hurting others, and that he reported at the time of the January 2014 VA examination that he and his wife had separated for less than a week the month prior because he was afraid he might hurt her, the evidence as a whole does not support a finding that the Veteran represented a persistent danger of hurting others during the appellate period.  In this regard, he consistently denied homicidal ideation, intent and plan.  

The Board also acknowledges that the January 2014 VA examiner reported that the Veteran's PTSD resulted in an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, which is one of the criteria listed in the assignment of a 100 percent rating.  The September 2009 VA examiner reported, however, that the Veteran was clean, neatly groomed, and appropriately and casually dressed.  In addition, VA treatment records dated during the appellate period report that the Veteran was clean, casually dressed, and well groomed.  See e.g., prime psych nursing notes dated November 2009, February 2010, February 2011, August 2013 and June 2013.  

The Board also acknowledges that the Veteran has not been employed at any time during the appellate period.  The fact of the matter remains, however, that the symptoms exhibited by the Veteran and reported by him and those who know him have not rendered him totally impaired in the social sense.  This is evident in the record as he has remained married to the same woman throughout the period under consideration; he reported going to Mexico and Oklahoma to visit family in January 2012; in July 2013, he reported having a good relationship with his older brother and younger sister and having some Veteran friends; and in January 2014, he reported in going to see his brother-in-law in Dallas one last time before his death.  The Board acknowledges that the Veteran has problematic relationships/discord with his wife, evident in the reported separations, that he has not spoken to two other brothers or his daughter from his first marriage in many years, and that the Veteran has consistently reported social withdrawal and isolation.  The Veteran, however, has never reported that he was unable to socialize.  Moreover, VA treatment records reveal that he participated in psychotherapy group treatment in December 2011 and April 2012, and smoking cessation group classes in January 2010 and July 2013.  

For these reasons, the Board does not find that the evidence supports a finding of total social impairment.  Total social impairment due to symptoms of PTSD is specifically required by the regulations.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  In the absence of total social impairment, the preponderance of the evidence supports the 70 percent disability rating assigned for PTSD as of December 30, 2005.  The evidence is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's service-connected PTSD picture is not so unusual or exceptional in nature as to render the 70 percent rating assigned inadequate at any time during the period on appeal.  The Veteran's service-connected PTSD is evaluated under the General Rating Formula for Mental Disorders, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology, to include consideration of social and occupational impairment.  38 C.F.R. § 4.130.  The Veteran's PTSD is manifested by subjective and objective evidence of social and occupational impairment.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 70 percent disability rating assigned.  One rating in excess of 70 percent is provided for certain manifestations of PTSD, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the 70 percent disability rating assigned more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.



ORDER

Service connection for tinnitus is denied.  

Service connection for bilateral hearing loss is denied.  

An initial rating of 70 percent, and not higher, for PTSD is granted from December 30, 2005, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

The March 2012 rating decision granted service connection for diabetes mellitus and assigned a 10 percent rating effective January 17, 2013.  The May 2013 rating decision denied service connection for a stomach disorder, headaches, and peripheral neuropathy of the bilateral lower extremity and bilateral upper extremity.  The Veteran has filed a timely NOD to the denial of these claims.  See June 2013 statements in support of claim.  There is no indication that a statement of the case (SOC) has been issued to the Veteran addressing these claims.  The Court has held that where a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  This must be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran a statement of the case with respect to the issues of entitlement to service connection for a stomach disorder, headaches, and peripheral neuropathy of the bilateral lower extremity and bilateral upper extremity, as well as the claim for entitlement to an initial rating in excess of 10 percent for type II diabetes mellitus.  The Veteran should be informed of the actions necessary to perfect an appeal on these issues.  Thereafter, these issues are to be returned to the Board only if an adequate and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


